DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ciuperca (US2016/0069067) in view of Saiia et al. (US Patent No. 3,445,322).
For claim 1, Ciuperca discloses a multifunctional material system (fig. 1), comprising: a variable-permeability layer (44, nylon [0070]) having a vapor permeability that increases with increasing relative humidity (inherent); and a desiccant containing layer (48, clay, [0072]-[0073]) adjacent the variable-permeability layer; and a vapor-permeable supporting layer (52, [0071]) positioned adjacent at least one of the variable-permeability layer and the desiccant containing layer; wherein water moves in a first direction from the variable-permeability layer to the desiccant layer when relative humidity is greater adjacent the variable-permeability layer than the desiccant layer, wherein water moves a second, opposing direction, from the desiccant containing layer to the variable-permeability layer when the relative humidity is greater adjacent the desiccant containing layer than the variable-permeability layer, and wherein the rate of water motion in the first direction is greater than the second direction when the humidity gradient is reversed (inherent since all the materials claimed are taught by the prior art).
Ciuperca does not disclose that the variable-permeability layer is continuous.
Saiia et al. discloses a multifunctional material system (fig. 1) comprising a continuous variable-permeability layer (21, the layer is made of nylon and is continuous, col. 4 lines 2-4, col. 2 lines 59-60).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the variable-permeability layer of Ciuperca continuous as made obvious by Saiia et al. to increase the insulation properties of the variable-permeability layer.
For claim 2, Ciuperca discloses the vapor permeable layer (12, 52), the desiccant containing layer (48) and the variable-permeability layer (44), but does not disclose that the vapor-permeable layer is interposed between the desiccant containing layer and the variable permeability layer.
            However it would be obvious to one having ordinary skill in the art at the effective filing date of the application to interpose the vapor-permeable layer between the desiccant containing layer and the variable permeability layer since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. One of ordinary skill in the art would be motivated to interpose the vapor-permeable layer between the desiccant containing layer and the variable permeability layer to increase the energy efficiency of the system.
For claim 3, Ciuperca discloses that the permeability of the variable-permeability layer increases approximately exponentially with increasing relative humidity (inherent since the variable-permeability layer is made of nylon [0070]).
             For claim 4, it would be obvious to one of ordinary skill in the art to make the desiccant containing layer (Ciuperca fig. 1, 48) substantially homogeneous to increase the efficiency and ease of manufacture of the layer.
For claim 5, Ciuperca discloses that the desiccant containing layer is a composite including desiccant particles embedded in a matrix [0073].
For claim 6, Ciuperca discloses that the desiccant containing layer includes a first layer ([0072], polymeric elastomeric coating) having a matrix formed from a vapor-permeable binder and a second layer ([0073] clay) having a matrix formed from a variable-permeable binder, and wherein the first layer is the variable-permeability layer.
For claim 7, Ciuperca discloses that at least a portion of the desiccant containing layer is formed from desiccant material, and wherein the desiccant material is a clay [0073].
For claim 8, Ciuperca discloses that the vapor-permeable layer (52) is formed from a natural rubber (latex [0074]).
For claim 9, Ciuperca discloses that the variable permeability layer is formed from a polyamide (44, nylon [0070]).
For claim 10, Ciuperca discloses that the polyamide is nylon (44, nylon [0070]).
For claim 11, the combination discloses a wall assembly (Ciuperca fig. 1), comprising: a wall cavity (cavities formed by 16 and 64) defining a first surface adjacent a building interior and second surface adjacent a building exterior; a thermally insulating material (12) positioned within at least a portion of the wall cavity; and the multifunctional material system of claim 1 positioned on at least one of the first and second surfaces of the wall cavity.
For claim 12, the combination discloses a multifunctional material assembly (Ciuperca fig. 1), comprising: a substrate (12); and the multifunctional material system of claim 1; wherein at least one layer of the multifunctional material system is positioned on a surface of the substrate.
For claim 13, Ciuperca discloses an adhesive layer (48 is a laminating agent [0071]) interposed between the substrate (12) and a layer of the multifunctional material system.
For claim 14, Ciuperca discloses that the adhesive layer (48 is a laminating agent [0071]) is the variable-permeability layer ([0074] Vinyl Acetate PVA).
For claim 15, Ciuperca discloses that the substrate is insulation (12).
             For claim 16, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to position the variable permeability on a first surface of the substrate and the desiccant containing layer is positioned on a second surface of the substrate, opposite the first surface of the substrate since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. One of ordinary skill in the art would be motivated to make such rearrangements to increase the energy efficiency of the system.
For claim 17, Ciuperca discloses that the desiccant containing layer (48) formed from a matrix of the substrate and desiccant particles embedded in the substrate; and the variable-permeability layer (44) deposited on a surface of the desiccant layer (product by process limitation treated in accordance with MPEP 2113, all the layers are taught by the prior art).
For claim 18, Ciuperca discloses a multifunctional material assembly (fig. 1), comprising: a pocketed structure defining one or more pockets having an open side; a plurality of desiccant particles positioned within respective ones of the one or more pockets; and a variable-permeability layer (44) having a vapor permeability that increases with increasing relative humidity, the variable permeability layer overlying respective open sides of the plurality of pockets (44, nylon [0070] inherent).
Ciuperca does not disclose that the variable-permeability layer is continuous.
Saiia et al. discloses a multifunctional material system (fig. 1) comprising a continuous variable-permeability layer (21, the layer is made of nylon and is continuous, col. 4 lines 2-4, col. 2 lines 59-60).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the variable-permeability layer of Ciuperca continuous as made obvious by Saiia et al. to increase the insulation properties of the variable-permeability layer.
For claim 19, Ciuperca discloses a substrate (12), wherein the variable-permeability layer (44) is secured to the substrate.

Response to Arguments
In response to the argument that Ciuperca does not disclose a continuous variable-permeability layer, the examiner argues that this limitation has been shown obvious in view of Saiia et al. (see prior art rejections above).
All other arguments have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633